Examiner’s Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 10/22/2021 canceling Claim 8 and amending Claims 1, 2, 4, 6, and 7.

Drawings
The drawings were received on 10/22/2021.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, ll. 12 – 13 “a fitting for fastening the front end of the cylinders to the bypass turbojet engine”.  Per MPEP 2181(I)(A) “fitting for…” is interpreted as a non-structural generic placeholders, i.e., nonce term, that invokes 35 U.S.C. 112(f) because ‘fitting’ does not have a sufficiently definite meaning to a person of ordinary skill in the art as the name for specific structure to perform the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Response to Arguments
Applicant’s argument that “In contrast, in the claimed invention, the lifting points are supported by fittings of the front end of the cylinder and the fittings are fixed to the fan housing.  By using the fittings for fastening fixed ends of the cylinders of the thrust reverser, highly rigid elements already installed in the nacelle for the thrust reverser are put in common, disposed around the annular flow path, to form the lifting points. (see paragraph [0017])”, see Pgs. 8 - 9, filed 10/22/2021, with respect to amended Claim 1 has been fully considered and is persuasive.


Allowable Subject Matter
Claims 1 – 7, 9, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, prior art fails to teach in combination with the other limitations of the claim, “…wherein each of the cylinders (40) has a front end (44 – Applicant’s Figs. 4 and 5) fastened to the bypass turbojet engine (interpreted as the fan case 41, see Applicant’s Figs. 2, 4, and 5 and Paras. [0046], [0049], and [0051]) and a rear end (42) that drives, in translation, the movable rear cowls (14) and cascades (30) to open, in the annular flow path (bypass duct for fan bypass air), radial passages receiving the cascades (30), wherein: the lifting points (22) of the bypass turbojet engine are disposed around the annular flow path of fresh air (bypass duct for fan bypass air) of the turbojet engine, and at least one of the lifting points (22) is formed on a fitting (46 - Interpreted as invoking 112(f) interpretation and defined by Applicant’s Paras. [0049] and [0050] and equivalents) for fastening the front end (44) of the cylinders (40) to the bypass turbojet engine (41).”
As discussed above, Applicant’s argument on Pgs. 8 - 9 about amended Claim 1 is persuasive.  Applied prior art Caruel teaches, in Figs. 1 and 4, that it was known to mount the forward end of thrust reverser actuators/cylinders (11) to the fan case (4) and the rear end (best seen in Fig. 4) to the movable rear cowls (9) of a gas turbine engine.  Marche teaches, in Figs. 3, 5, and 6, that it was known to locate lifting points (16 in Fig. 3 was the lifting force vectors) on gas turbine engine fan case (4, 28).  However, none of the applied prior art showed the structural details of exactly how the forward end of the thrust reverser actuators/cylinders wwere fastened to the fan case.  None of the applied prior art showed the gas turbine engine fan case lifting point being located at the same location where the forward end of the thrust reverser actuators/cylinders was fastened to the fan case.   Therefore, the prior art, alone or in combination, failed to .

    PNG
    media_image1.png
    777
    1308
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741